Name: Commission Regulation (EEC) No 576/88 of 1 March 1988 amending Regulation (EEC) No 583/86 laying down detailed rules for the application of accession compensatory amounts to olive oil
 Type: Regulation
 Subject Matter: agricultural policy;  consumption;  Europe;  marketing;  processed agricultural produce
 Date Published: nan

 2. 3 . 88 Official Journal of the European Communities No L 56/23 COMMISSION REGULATION (EEC) No 576/88 of 1 March 1988 amending Regulation (EEC) No 583/86 laying down detailed rules for the application of accession compensatory amounts to olive oil 1 . In the first subparagraph of Article 2, 'tariff subhea ­ dings 1 5.07 A II a) and 1 5.07 A II b)' is replaced by 'codes 1509 90 00 and 1510 00 90 of the combined nomenclature'. 2. The following paragraph is added to Article 5 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regulation (EEC) No 3985/87 (2), and in particular Article 15 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil (3), and in particular Article 7 ( 1 ) thereof, Whereas Regulation (EEC) No 2658/87 introduces a combined nomenclature as from 1 January 1988 ; whereas the combined nomenclature codes should accordingly be inserted in Regulation (EEC) No 583/86 ; Whereas there is a risk that quantities of olive-pomace oil exported from Spain may be released for consumption upon payment of an incorrect accession compensatory amount owing to a small change in the characteristics of the product ; whereas that practice would lead to distor ­ tion of competition as the original quality could easily be restored ; whereas suitable measures, including in parti ­ cular the application of Regulation (EEC) No 2823/87 (4) should be therefore adopted ; whereas Commission Regu ­ lation (EEC) No 583/86 (*) should be amended accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 'Until 31 October 1989, where olive-pomace oil corres ­ ponding to CN codes 1510 00 10 and 1510 00 90 despatched from Spain in immediate packings of a net capacity of more than five litres or in bulk with a total erytrodiol plus uvaol fraction, determined in accor ­ dance with the metod laid down in Annex VIII to Regulation (EEC) No 1058/77 (4), of less than 15 % of the total sterol fraction is released for consumption in the other Member States, a security equal to 53 ECU per 100 kilograms shall be lodged at the time of payment of the accession compensatory amount. That security shall be released where evidence is provided within five a months to the satisfaction of the Member State in which the security is lodged that the oil in uestion has been taken over by the retail trade under one of the descriptions referred to in points 5 and 6 of the Annex to Regulation No 136/66/EEC 0 or has been used industrially. Within the meaning of Regula ­ tion (EEC) No 2220/85 (6), the primary requirement shall be utilization ofthe oil in accordance with this paragraph within five months. Where, after being released for consumption the product in question is despatched to another Member State to be taken over by the retail trade or used indus ­ trially under the conditions referred to inthe preceding subparagraph, such evidence shall entail the produc ­ tion of the original of the T5 control copy to be issued in accordance with Article 1 of Commission Regula ­ tion (EEC) No 2823/87 f). One of the following shall be entered under 'other' in section 104 of the T5 control copy :HAS ADOPTED THIS DECISION : Article 1 Regulation (EEC) No 583/86 is hereby amended as follows :  A ser utilizado con arreglo a lo dispuesto en el apartado 2 del artÃ ­culo 5 del Reglamento (CEE) n ° 583/86  Til anvendelse i overensstemmelse med artikel 5, stk. 2, i forordning (EÃF) nr. 583/860) OJ No L 256, 7 . 9 . 1987, p. 1 . (2) OJ No L 373, 31 . 12. 1987, p. 1 . (3) OJ No L 53, 1 . 3. 1986, p. 43. 0 OJ No L 270, 23. 9 . 1987, p. 1 . 0 OJ No L 57, 1 . 3. 1986, p. 31 .  Zur Verwendung gemÃ ¤Ã  Artikel 5 Absatz 2 der Verordnung (EWG) Nr. 583/86 bestimmt 2. 3. 88No L 56/24 Official Journal of the European Communities  A ser utilizado, em conformidade com o n? 2 do artigo 5? do Regulamento (CEE) n? 583/86. Ã Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 5 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 583/86 To be used in accordance with Article 5 (2) of Regulation (EEC) No 583/86 (4) OJ No L 128, 23. 3. 1977, p. 6. 0 OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 205, 3. 8 . 1985, p. 5. 0 OJ No L 270, 23 . 9. 1987, p. 1 .' Ã utiliser conformÃ ©ment Ã l'article 5 paragraphe 2 du rÃ ¨glement (CEE) n0 583/86 Da utilizzare a norma dell articolo 5, paragrafo 2 del regolamento (CEE) n . 583/86 3. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Voor gebruik overeenkomstig artikel 5, lid 2, van Verordening (EEG) nr. 583/86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Products containing Oil content Type of oil incorporated 0709 90 39 22% 1509 10 10 071 1 20 90 22% 1509 10 10 1522 00 31 50 % 1509 10 10 1522 00 39 80 % 1509 10 10 2306 90 19 8 % 1510 00 10